Citation Nr: 1727495	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  07-39 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to ratings for bilateral pes planus in excess of 10 percent prior to June 26, 2008 and in excess of 30 percent that date to September 26, 2011.  

2.  From September 26, 2011 entitlement to a rating in excess of 30 percent, for pes planus of the right foot with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis.

3.  From September 26, 2011 entitlement to a rating in excess of 30 percent for pes planus of the left foot with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to October 1975 and from January 1976 to August 1979.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 10 percent for bilateral pes planus.  The Veteran subsequently relocated and his claims file was transferred to the jurisdiction of the Salt Lake City, Utah RO.  In August 2011, the Board remanded the case to the RO for additional development.  An April 2013 Board decision, in pertinent part, granted a 30 percent rating for the bilateral pes planus, effective June 26, 2008, and remanded the issue of entitlement to a TDIU rating upon finding that such issue was raised by the record.  (A November 2013 Decision Review Officer (DRO) Decision, denied a TDIU rating.)  

The Veteran appealed the Board's April 2013 decision in part, specifically as to the rating for bilateral pes planus (and not as to the ratings for right and left foot degenerative joint disease, also decided at that time) to the United States Court of Appeals for Veterans Claims (Court).  In December 2013, the parties - the Veteran and the legal representative of the VA (the Office of the General Counsel) - filed a Joint Motion for Partial Remand to vacate the Board's decision insofar as the bilateral pes planus claim is concerned, and remand the case to the Board.  The Court in December 2013 granted the Joint Motion and dismissed the claims for higher ratings for right and left foot degenerative joint disease. 

In May 2014, the Board remanded the case to the RO for additional development.  The Veteran subsequently relocated, and the claims file was transferred to the jurisdiction of the Boise, Idaho RO.  A June 2016 rating decision granted separate ratings of 30 percent, each, for right foot pes planus with plantar fasciitis and hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis, and for left foot pes planus with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis (each previously evaluated as bilateral pes planus and degenerative joint disease of the right and left feet), effective September 26, 2011.  The RO also granted separate 0 percent ratings for gastroc equinus of the right side associated with pes planus of the right foot and gastroc equinus of the left side associated with pes planus of the left foot, both effective September 26, 2011.  The Veteran continued his appeal for higher ratings for the periods prior to and from June 26, 2008.  

After being informed in August 2016 that the Veteran's case was being returned to the Board for further appellate consideration, the Veteran's representative in a September 2016 statement requested additional time to submit evidence in support of the Veteran's appeal.  In November 2016 additional evidence was received (with a waiver of RO initial consideration), in the form of an affidavit from the Veteran about his disabilities and effects on his employability and a statement of earnings from the Social Security Administration.  A February 2017 Board letter informed the Veteran that his case was received, and in a letter dated in February 2017, the Veteran's representative stated that he has already submitted evidence and argument in support of the appeal, waived the remaining 90 days provided by the Board, and requested the Board to make a decision on the appealed issues.  

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Prior to June 26, 2008, the Veteran's bilateral pes planus was shown to be more than moderate in degree; from that date to September 26, 2011, it was not shown to be more than severe in degree.  

2.  From September 26, 2011, and no earlier, the evidence establishes that the Veteran's pes planus of the right foot is also associated with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, degenerative arthritis, and gastroc equinus; the right foot disability is not shown to be productive of functional impairment of such extent that there is actual loss of use of the foot. 

3.  From September 26, 2011, and no earlier, the evidence establishes that the Veteran's pes planus of the left foot is also associated with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, degenerative arthritis, and gastroc equinus; the left foot disability is not shown to be productive of functional impairment of such extent that there is actual loss of use of the foot. 


CONCLUSIONS OF LAW

1.  Ratings for bilateral pes planus in excess of 10 percent prior to June 26, 2008, and/or in excess of 30 percent from that date to September 26, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Code (Code) 5276 (2016).

2.  A rating in excess of 30 percent for right foot pes planus with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis, and a compensable rating for right gastroc equinus, are not warranted for the period from September 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R§§ 4.1, 4.3, 4.7, 4.21, 4.71a, 4.73, Codes 5167, 5284, 5311 (2016).

3.  A rating in excess of 30 percent for left foot pes planus with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis, and a compensable rating for left gastroc equinus, are not warranted for the period from September 26, 2011.  38 U.S.C.A. §§ 1155, 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.71a, 4.73, Codes 5167, 5284, 5311 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran received VCAA-compliant notice on these claims in letters in September 2005 and June 2008.  

Relevant to its obligation to assist a claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A(a), (b) and (c).  The Veteran was afforded the opportunity for a hearing but declined.  The RO has obtained VA treatment records and private records identified by the Veteran (including those from Dr. Borgia, DPM).  The Veteran has not specifically identified any additionally available evidence. 

The Veteran was afforded VA examinations (to evaluate the severity of the service-connected pes planus and associated impairment) in November 2005, June 2008, September 2011, and November 2014.  As the examinations contain the Veteran's medical history, findings, and an opinion with a rationale to support the conclusions reached in the opinion, the Board finds that the reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a). 

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist.

Merits of Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joint of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Legal Criteria

Pes planus is rated under Code 5276, which provides for a 10 percent rating where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  

Metatarsalgia, anterior (Morton's disease), either unilateral or bilateral, warrants a maximum 10 percent rating.  38 C.F.R. § 4.71a, Code 5279.  

Hallux valgus, unilateral, warrants a maximum 10 percent rating where it is severe, if equivalent to amputation of great toe, or where it is operated with resection of the metatarsal head.  38 C.F.R. § 4.71a, Code 5280.  

Other foot injuries are rated under Code 5284, which provides a 10 percent rating for moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury; and a 30 percent rating is warranted for a severe foot injury.  A note to this code states that with actual loss of use of the foot, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.  

Under Code 5167, loss of use of foot warrants a maximum 40 percent rating (if loss of use is shown, Code 5167 indicates that a claimant is also entitled to special monthly compensation).  "Loss of use" of the foot is held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  The determination is made on the basis of the actual remaining function of the foot, whether the act of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.71a,

Limited motion of the ankle warrants a 10 percent rating if moderate and a 20 percent rating if marked.  38 C.F.R. § 4.71a, Code 5271.  

Injuries of Muscle Group XI are evaluated under Diagnostic Code 5311.  The function of the muscles in this group relates to propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  The posterior and lateral crural muscles, and muscles of the calf in this group consist of triceps surae (gastrocnemius and soleus), tibialis posterior, peroneus longus, peroneus brevis, flexor halluces longus, flexor digitorum longus, popliteus, and plantaris.  Impairment of such muscles warrants a noncompensable (0 percent) rating if slight, a 10 percent rating if moderate, a 20 percent rating if moderately severe, and a 30 percent rating if severe.  38 C.F.R. § 4.73.

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  The combined evaluations for disabilities below the knee shall not exceed 40 percent (per 38 C.F.R. § 4.71a, Code 5165).  38 C.F.R. § 4.68.  

Factual Background

Historically, a July 1996 rating decision granted the Veteran service connection for bilateral pes planus, rated 10 percent, effective October 10, 1995.  A July 2004 rating decision continued the 10 percent rating, and also granted service connection for left and right foot degenerative joint disease, rated 10 percent each, effective January 12, 2004.  The instant claim for increase was received in July 2005.  

At the time of a November 2005 VA foot examination, the Veteran complained of foot pain, left greater than right, and numbness in the distal ends of digits 2, 3, and 4 of his right foot.  It was noted that for the past year he was employed working in facility maintenance at the local post office; before that he had been a mail handler for 18 years.  The examiner noted there was no evidence of antalgia to the Veteran's gait as he ambulated.  The Veteran had bilateral heel wedged insoles correcting pronation.  Examination of the feet found normal topographic anatomy with a mild degree of pes planus bilaterally, and a 5 degree valgus angulation of the os calcis relative to the long axis of the tibia and fibula, which contributed to a bit of pronation consistent with typical pes planus.  Examination of the digits of each foot revealed a mild hammering effect for digit 5 of the left foot and digits 4 bilaterally, with underlying digit 5.  The Veteran was able to stand on his toes without significant difficulty other than with balance.  He demonstrated repetitive rising on his toes five times without developing pain.  The examiner noted that the Achilles tendons were normal, with the exception of the 5 degree valgus angulation mentioned above.  After inspection of the Achilles tendons, the Veteran was asked to demonstrate toe rising another five times, which revealed that valgus angulation resolved with toe rising.  He was able to walk on his toes and heels, each, five yards without difficulty and without onset of pain.  

Inspection of the Veteran's feet revealed a mild degree of pes planus.  There was mild tenderness to deep palpation at the plantar aspects bilaterally, otherwise, no lesions were detected.  Digital motion was normal in both flexion and extension of both feet.  X-rays showed mild bilateral degenerative change and calcaneal spurring (without radiographic confirmation of pes planus).  The examiner noted that it was not possible to state, without resort to mere speculation, the extent to which range of motion or joint function would be additionally limited by flare-up episodes.  The examiner observed that the Veteran's ability to perform toe-rising, toe-walking, and heel-walking demonstrated no onset of pain, fatigue, weakness or lack of endurance to either foot. 

VA outpatient records show that on a February 2007 VA podiatry consult, there was a diagnosis of severe gastroc equinus bilaterally.  The podiatrist who conducted the consultation noted that there was no tightness of any muscle groups except the posterior muscle group, and that muscle strength was 5/5 bilaterally.  Regarding range of motion, it was observed that with the Veteran's knees fully extended, he was barely able to gain neutral but with his knees flexed, he was able to gain at least 10 to 15 degrees dorsiflexion.  He was given over-the-counter orthotics with bilateral heel lift.  A VA note (new patient assessment) lists the Veteran's medical conditions as including flat foot/severe gastroc equinus, and notes that the Veteran used orthotics and engaged in strengthening exercises (toe curls).  A May 2008 records shows that the Veteran was able to walk on his heels and toes without difficulty.  Examination of his extremities revealed no edema, cyanosis or clubbing.  He had experienced sore feet and had difficulty walking on toes.  The final assessment was that the Veteran had foot pain and chronic soreness.  It was recommended that he should seek a podiatry consult.  [Pursuant to an August 2011 remand, the Veteran was asked to identify all private providers of treatment for his feet, in part to allow VA to determine whether such consult took place; he did not respond, and it is assumed that such consult did not occur.]

On June 26, 2008 VA examination, it was noted that the previous VA examiner had diagnosed hallux valgus and calcaneal spurs.  The examiner noted that although a joint examination was requested, the Veteran's only complaint pertained to his feet.  On examination, the Veteran reported that inserts prescribed by VA helped a bit.  He reported severe pain that was fairly constant on the right and intermittent on the left.  He reported pain flaring up to 7 to 8/10 on standing, and that without Naproxen he could only stand two hours.  He related that he experienced pain on walking, and could walk up to a block before he had to stop.  He experienced flare-ups multiple times a day, lasting five to 10 minutes, which were alleviated by rest.  As to the left foot, he reported pain one to two times a day with dorsal pain on the top of his foot, with numbness and tingling, flare-ups that included throbbing at night, and the feeling "like someone is stomping on my foot during the day."  Medication alleviated the flare-ups.  He also reported some numbness and tingling into the second and third toes of his right foot.  The examiner noted that the Veteran was quite vague in terms of aggravating factors, how long he could stand or walk, and reported no other joint problems or flares.  The examiner noted that the Veteran was able to self-care, but had restrictions for house and yard work; he stated "sometimes I can do it, sometimes I cannot."  Later, the examiner asked him to define his limitations, and he stated that "70 to 80% of the time I cannot do it."  The Veteran reported that his wife performed the house and yard work and that sometimes he did the vacuuming. 

On physical examination, the examiner noted that the Veteran was in no distress, that his posture and gait were mild to moderately abnormal, and that he stepped gingerly (suggesting that there was tenderness).  He attempted to walk on his heels and toes, but stated it was painful and felt unbalanced.  It was noted that the Veteran did not use assistive devices to walk, but wore arch supports in his shoes.  No other limitations on standing or walking were noted.  There was tenderness on manipulation of both arches, as well as tenderness on palpation of the Achilles insertion on the calcaneus of the right foot (but none of the left foot).  The examiner noted that arches were maintained without weight-bearing and only had a mild decrease with weight-bearing.  The  feet showed signs of abnormal weight-bearing, abnormal callus formation under the second, third, and fourth heads of the metatarsals on the right and under the second and fourth metatarsals on the left, and some hallux valgus deformity.  It was noted that the Veteran had right hallux valgus at 12 degrees and left hallux valgus at 20 degrees.  He was able to dorsiflex 20 degrees bilaterally and plantar flex 30 degrees bilaterally, and he stated, pointing to the dorsum of his foot "this stretches" but there was no pain on the range of motion studies.  Strength was noted to be normal, and he was able to heel, toe, and tandem walk.  Regarding range of motion studies, there was no change in active or passive ranges with repeat testing and no additional loss of motion range due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  The diagnoses were mild pes planus treated with orthotics, with residual pain on walking, hallux valgus bilaterally, and bilateral plantar fasciitis with calcaneal bursitis bilaterally.  

VA outpatient records show that in January 2009, the Veteran was referred to podiatry for new shoe inserts.  A February 2009 podiatry consult found no pain on examination, sensation intact, skin intact, and muscle strength in all compartments that was 5/5 bilaterally.  It was noted that both feet had zero (0) degrees of ankle dorsiflexion with the knee extended, and five degrees with the knee flexed.  The Veteran was fitted for custom orthotics for heel pain secondary to  equinus, which he received in June 2009.  A July 2009 record indicates bilateral foot pain with a history of gastroc equinus syndrome and possible plantar fasciitis.  He took occasional medication (Motrin/Naproxen) and was not interested in being seen at the podiatry clinic.  

Private records show that on an November 2010 visit, Dr. Borgia, DPM, noted that the Veteran had fatigue in both feet and legs.  He complained of moderate pain in the arch of his foot, stating that sometimes, when lying down, he experienced severe pain on the top of his foot, which was worse on the right.  Examination showed full range of motion of the foot, with inversion, eversion, forefoot abduction, adduction, and toe flexion and extension.  The diagnoses were talipes equinus, right greater than left, and generalized arthritis (a handwritten progress note also indicated a diagnosis of hallux valgus).  The plan was for the Veteran to treat with bilateral "strapping" and have X-rays.  A week later, he returned to review his X-rays; the examination was unchanged, and the assessment also remained the same.  Because the Veteran's pain was not improved with strapping, an MRI was ordered.  A December 2010 MRI of the right foot showed normal bony alignment without fracture or bone contusion and no significant osteoarthritis; the impression was that of a partially imaged peroneus brevis tendon partial longitudinal split/tear at the submalleolar level.  

VA outpatient records show that in May 2011, the Veteran was seen with complaints of pain under the metatarsal heads, bilaterally.  He was found to have a normal gait.  His feet were clean and well cared for.  No deviations were noted.  It was noted that he had possible pes equinus without pes planus.  He was again fitted with custom orthotics for maximum arch support and cushion. 

On September 26, 2011 VA examination, the Veteran was given diagnoses of pes planus, bilateral heel spurs, bilateral hallux valgus with degenerative joint disease of the first metatarsal phalangeal joint, and bilateral gastroc equinus.  It was noted that these disabilities developed bilateral foot pain (of insidious onset) precipitated by prolonged weight bearing, standing, ambulating and repetitive usage.  Noted symptoms included accentuated pain on the use of both feet, and accentuated pain on manipulation of both feet.  There was neither swelling on use nor any characteristic calluses from the flatfoot condition.  The symptoms were not relieved by arch supports.  There was extreme tenderness of plantar surface of both feet, which was not improved by orthopedic shoes.  There was no decreased longitudinal arch height on weight-bearing, and no marked deformity of the feet.  On examination there was no evidence of marked pronation of the feet.  The weight-bearing line did not fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  The Veteran did not have inward bowing the Achilles tendon, marked inward displacement, or severe spasm of the Achilles tendon on manipulation.  The examiner noted that the Veteran had hyperesthesia and hypoesthesia of the feet and toes of both feet.  Conditions affecting his feet included bilateral hallux valgus with degenerative joint disease of the first metatarsophalangeal joints, plantar fasciitis bilaterally, flexible "blood" painful forefeet, mid-feet, and hind feet.  X-rays showed evidence of degenerative arthritis, as well as pes planus (borderline on the left and mild on the right), mild bilateral hallux valgus, degenerative changes at the first metatarsophalangeal joints, and small bilateral heel spurs.  

The examiner noted that upon specific questioning about the names of VA or private podiatrists who evaluated/treated his feet, the Veteran responded that he could not recall any private podiatrists/physicians who treated his feet.  The examiner noted that the Veteran's flatfoot disability impacted on his ability to work.  It was noted that he had retired from the U.S. Postal Service without written restrictions, but was limited as to prolonged standing, walking, lifting, carrying, and that walking up and down stairs/ladders.  The examiner remarked that the Veteran exhibited mild or moderate symptoms of hallux valgus on both feet.  There were no Morton's neuroma, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or weak foot. 

VA outpatient records from 2011 through 2014 indicate generally that the Veteran had chronic pain in the feet with a diagnosis of flatfeet (flatfeet was noted on his active problem list).  In January 2013, he reported that he tried to walk daily (10 minutes) but was limited due to foot/knee pain.  On June 2014 endocrinology consult, it was noted in a review of systems that there was no tingling, numbness, or burning sensation in the feet.  In October 2014, it was noted that he needed a replacement of arch supports and that they were usually effective.  

In a March 2014 TDIU application, the Veteran claimed that all his service-connected disabilities prevented him from securing or following any substantially gainful occupation.  He stated that he last worked full-time in September 2008, at which time he was serving as a custodian for the postal service.  He also reported work as a mail handler for the postal service from 1991 to September 2004, and as a custodian for the postal service from September 2004 to March 2006.  He indicated that he had not tried to obtain employment, or had any education and training, since he became too disabled to work.  His education consisted of two years of college.  He remarked that his pes planus rendered him unemployable due to his difficulty in standing for prolonged periods of time; he related that he was terminated at work due to slow job performance.  

On November 2014 VA examination, the Veteran was given diagnoses of bilateral pes planus, bilateral hallux valgus, bilateral plantar fasciitis, bilateral degenerative arthritis, bilateral gastroc equinus, bilateral heel spurs, right foot Morton's neuroma, and right foot metatarsalgia.  It was noted that the Veteran denied having injections into the feet or foot surgery; he currently used over-the-counter Advil for pain and some Ben Gay on the legs on an as-needed basis.  He related that he tried to walk for 10 minutes for exercise.  He had worked most of his life at the post office (for about 20 years) and went on early retirement; he had not worked since 2009.  He complained of sharp and throbbing pain in the bottom of the feet that went to the top of the feet and radiated up the lateral aspect of each leg.  He described flare-ups by asserting that driving for 20-30 minutes caused throbbing pain in the legs and that pain interfered with sleep.  On examination, pes planus symptoms for both feet consisted of pain accentuated on use and on manipulation.  There was no swelling on use, and he did not have characteristic callouses.  He used orthotics.  There was no extreme tenderness of plantar surfaces, objective evidence of marked deformity, marked pronation, "inward" bowing of the Achilles tendon, or inward displacement and severe spasm of the Achilles tendon on manipulation.  There was decreased longitudinal arch height, and the weight-bearing line fell over or medial to the great toe.  There was metatarsalgia on both feet but no Morton's neuroma (this finding contradicts the given diagnoses).  There were no hammer toes or hallux rigidus.  There was mild or moderate hallux valgus of both feet, without surgical intervention.  Relative to other foot injuries not already described, the examiner noted that the Veteran had bilateral plantar fasciitis that caused pain in the arch of the feet and also tenderness in the arch of the feet (he had hyperesthesia); the severity of the condition was moderate and required arch supports or custom orthotic inserts.  There was pain of the feet that resulted in functional loss, with such contributing factors as pain on movement, pain on weight-bearing, disturbance of locomotion, and interference with standing.  Regarding functional loss, the Veteran was unable to run, and he was limited in his ability to stand or walk for prolonged periods and to climb.  His gait was normal.  Range of motion testing of the ankles revealed dorsiflexion to 20 degrees, bilaterally, and plantar flexion to 45 degrees, bilaterally [in other words, it was within normal limits].  He did not use any assistive devices as a normal mode of locomotion.  When asked whether the Veteran's bilateral foot condition was manifested by functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis (i.e., functioning was so diminished that amputation with prosthesis would equally serve him), the examiner responded "no."  

VA examination X-rays in November 2014 showed moderate left and small right plantar calcaneal spurs, no ankle joint effusions, and no pes planus; the impression was bilateral plantar calcaneal spurs, possible remote stress fracture involving the metatarsals (at the second, third, and fourth right metatarsal diaphysis, and at the fourth left metatarsal diaphysis), possible degenerative change and/or sequelae of remote trauma at the right great toe interphalangeal joint and left first metatarsal phalangeal joint, and bilateral hallux valgus deformity with mild degenerative changes of the first metatarsal phalangeal joints.  

The VA examiner noted that the Veteran was service-connected for bilateral pes planus and bilateral foot degenerative joint disease, and concluded that the bilateral hallux valgus, bilateral metatarsalgia, bilateral heel spurs, bilateral gastroc equinus, and bilateral plantar fasciitis were all a result of the bilateral pes planus.  He opined that the Veteran's foot diagnoses limited him to standing and walking for no more than an hour before having to sit, and that he should not be engaged in an occupation that required lifting or carrying anything over 5 pounds on a repetitive basis.  He felt the Veteran's diagnoses limited him to occasional light physical work, as long as he was able to change positions as needed, or to seated, sedentary work.  The examiner did not believe that the Veteran had a Morton's neuroma; that his bilateral gastroc equinus would be classified as slight/mild because there was no limitation of right or left ankle dorsiflexion; that his bilateral hallux valgus was mild, not severe, bilaterally; and that he had hyperesthesia of the feet related to bilateral metatarsalgia and bilateral plantar fasciitis (the examiner stated that he did not find evidence of hypoesthesia of either foot).  

In a January 2015 addendum report to his earlier vocational assessment, a private consultant reviewed the November 2014 VA examination report and found that the Veteran's symptoms and functional limitations had not changed since earlier reports in 2005 and 2008.  He further noted the examiner's findings regarding further restrictions on standing and walking, and most significantly the restrictions on carrying and lifting of no more than five pounds, which he remarked did not meet the basic criteria of even sedentary employment by government definition, which required the ability to lift at least 10 pounds.  [Presumably, he was referring to the definition used by the Social Security Administration for disability purposes under 20 C.F.R. § 404.1567, which provides that sedentary employment involved "lifting no more than 10 pounds at a time and occasionally lifting and carrying articles like, docket files, ledgers, and small tools."  He reiterated his previous conclusions and objected to the VA examiner's conclusion (that sedentary work was not precluded) as "flawed" given the Veteran's inability to lift the required 10 pounds.  

In January 2016, the Veteran's VA vocational rehabilitation file was associated with the claims file.  The reports indicate that the Veteran applied for benefits in January 2008 and underwent testing.  A vocational assessment shows that testing/evaluation was performed in April and May 2008.  The report indicates that in regard to the Veteran's work history, he was employed as a custodian but had to quit the job in March 2006 and relocate due to family problems.  He desired to "get back on" with another post office or get certified as a home inspector.  Thereafter, he was lost to contact until December 2008 (he had relocated) when he called.  He did not appear for his appointment.  The Veteran contacted VA again in August 2009 (after moving again), and it was requested that the Veteran provide a written request to have his file transferred; a request was not received from the Veteran.  In November 2009, the Veteran called and it was again explained to him that he would need to submit a written request to have his file transferred to his present location.  In March 2010, he called to withdraw his claim; he reported that he would be pursuing a career in solar or wind energy and felt that vocational rehabilitation services would not be able to assist him in this field.  

In an October 2016 "affidavit," the Veteran asserted that he was unable to work due to his service-connected bilateral foot conditions.  He stated that he has not worked since he was fired from his custodian job at the post office in September 2008, due to working slower than everyone else on account of his pain.  He stated that his pain only allowed him to walk about two blocks before sitting and resting.  He stated he was not able to run at all, and that standing for a long time resulted in flare-ups.  He described flare-ups occurring off and on throughout the day and night, with a pain level from 5 to 8 (with 10 being the worst).  He detailed his efforts to control the pain, including medications, physical therapy, and prescription shoe inserts.  

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board has summarized herein above the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.  

The evaluation of the Veteran's service-connected bilateral foot/ankle disability is rather complicated, as follows:  10 percent prior to June 26, 2008 for bilateral pes planus; 30 percent from June 26, 2008 to September 26, 2011 for bilateral pes planus; 30 percent from September 26, 2011 for pes planus of the right foot with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis; 30 percent from September 26, 2011 for pes planus of the left foot with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis; 0 percent from September 26, 2011 for gastroc equinus of the right side associated with pes planus of the right foot; and 0 percent from September 26, 2011 for gastroc equinus of the left side associated with pes planus of the left foot.  

The re-characterization of the bilateral foot disability, effective September 26, 2011, was a result of the September 2011 VA examination findings that suggested the Veteran's service-connected bilateral pes planus (and bilateral foot degenerative joint disease) had multiple associated impairments.  The VA examiner in November 2014 furnished definitive statements, confirming that plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis were all a result of the Veteran's pes planus.  Consequently, the RO granted service connection for these multiple associated impairments from the date entitlement arose (i.e., from the date of the VA examination in September 2011), but given the anatomical location and similar symptom presentation (and with consideration of the constraints of the rule against pyramiding under 38 C.F.R. § 4.14), the RO assigned a single rating under 38 C.F.R. § 4.71a, Code 5284, rather than assign multiple separate ratings.  Further discussion of this follows.     

Prior to September 26, 2011, service connection was in effect for degenerative joint disease of the right foot, evaluated as 10 percent disabling, and degenerative joint disease of the left foot, evaluated as 10 percent disabling.  The Board denied higher ratings for the degenerative joint disease of the feet in its April 2013 decision, but the Veteran did not appeal this decision, and the Court dismissed these particular claims.  Therefore, for the period prior to September 26, 2011, consideration of degenerative joint disease of the feet is not for consideration in the present determination.  Nevertheless, the Board must be mindful of the symptoms of the bilateral foot degenerative joint disease when evaluating the other foot-related disabilities on appeal so as not to violate the rule against pyramiding under 38 C.F.R. § 4.14.   

Rating Before June 26, 2008 (Both Feet)

Prior to June 26, 2008, the Veteran's disability of the feet was evaluated with a single disability rating of 10 percent under 38 C.F.R. § 4.71a, Code 5276, for flatfoot.  This code is considered the most appropriate code under which to evaluate the disability because the service-connected disability in effect at that time was bilateral pes planus.  (Service connection for degenerative joint disease of the right foot and left foot was also in effect, with each foot evaluated as 10 percent disabling, but as earlier explained such rating is not for consideration in this determination.)  In order to satisfy the criteria for a higher rating of 30 percent under Code 5276, the evidence would need to show that the Veteran's bilateral pes planus was severe, and that there was marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The Board finds that the preponderance of the evidence is against a higher rating as the criteria for a 30 percent rating have not been shown.  

Of particular significance is the VA examiner's characterization in November 2005 that the Veteran's service-connected pes planus was mild.  The examiner further noted that there was mild tenderness to deep palpation at the plantar aspects of both feet.  There was a bit of pronation - not marked deformity - demonstrated on examination that was typical of pes planus (caused in part by a 5 degree valgus angulation of the os calcis relative to the long axis of the tibia and fibula), but wedged insoles corrected such pronation.  The Achilles tendons were normal, beyond the 5 degree valgus angulation.  The Veteran's gait was unremarkable, and he could stand on his toes without significant difficulty (other than with balance).  Moreover, he did not develop pain upon rising on his toes repetitively, and he could walk on his toes and heels without difficulty and without pain.  VA outpatient records reflected findings in relation to pes planus that were fairly consistent with those from the VA examination.  He wore orthotics and walked on his heels and toes without difficulty.  

The Veteran's complaints regarding bilateral foot pain and numbness at the toes at the time of the examination and on outpatient visits are acknowledged.  The Board also notes the finding of mild hammering of the toes on the VA examination and the diagnosis of severe gastroc equinus on a podiatry consult.  Except for the symptoms of foot pain, these other clinical findings are not shown by the evidence, at this juncture, to be a manifestation of the service-connected pes planus (or degenerative joint disease).  The Board concludes that the evidence supports no more than a 10 percent rating for bilateral pes planus (in addition to the 10 percent ratings for each foot based on service-connected degenerative joint disease, which is manifested by X-ray evidence of degenerative change, pain, and limitation of motion).  

A higher rating would not be possible under Code 5279 for metatarsalgia, as it provides a maximum 10 percent rating whether the disability is unilateral or bilateral; and it also potentially would present a problem by violating the rule against pyramiding 38 C.F.R. § 4.14, because it contemplates evaluating foot pain when the Veteran is already evaluated under a different code for degenerative joint disease that also contemplates foot pain.  The Board has also considered evaluating each foot under Code 5284 for foot injury (where a 10 percent rating is assigned for each foot for moderate impairment, and a 20 percent rating is assigned for each foot for moderately severe impairment), but notably the VA examiner found the service-connected pes planus to be mild.  Moreover, evaluating each foot under Code 5284 would also be prohibited on account of the fact that it would involve rating some of the same symptoms such as foot pain that are already rated separately as degenerative joint disease under a different code.  

Rating From June 26, 2008 to September 26, 2011 (Both Feet)

From June 26, 2008 to September 26, 2011, the Veteran's disability of the feet was evaluated with a single 30 percent rating under 38 C.F.R. § 4.71a, Code 5276, for flatfoot.  Again, as in the section above, this code is considered the most appropriate code under which to evaluate the disability because the service-connected disability in effect at that time was bilateral pes planus.  (Service connection for degenerative joint disease of the right foot and left foot also continued to be in effect, with each foot rated 10 percent.)  In order to satisfy the criteria for a higher rating of 50 percent under Code 5276, which is the maximum under the code, the evidence would need to show that the Veteran's bilateral pes planus was pronounced, and that there was evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The Board finds that the preponderance of the evidence is against a higher rating, as the criteria for a 50 percent rating are not met.  

Beginning with the VA examination in June 2008, the Veteran's complaints and the clinical findings clearly demonstrated a worsening of his bilateral pes planus; however, in the judgment of the Board, the level of impairment during this period of time was productive of no more than a severe disability.  On the VA examination, the Veteran continued to wear arch supports.  There was tenderness on manipulation of both arches, which had only a mild decrease with weight-bearing.  The feet had signs of abnormal weight-bearing and abnormal callus formation under various metatarsals on both feet.  The Veteran could heel, toe, and tandem walk, although it was noted earlier in the report that he declared it painful to walk on heels and toes.  The diagnoses included mild pes planus treated with orthotics, with residual pain on walking.  Thereafter, there was no pain on examination during a VA podiatry consult in February 2009.  The Veteran was continued on shoe inserts and occasional pain medication.  He received new custom orthotics in May 2011, when he was found to have a normal gait without any deviations, although there were complaints of pain under metatarsal heads, bilaterally.  A December 2010 private MRI of the right foot showed normal bony alignment.  Such a disability picture warrants no more than a 30 percent rating under Code 5276 for the bilateral pes planus.  The service-connected disability is not shown to be pronounced, especially as the examiner diagnosed a mild condition.  There was objective demonstration of tenderness upon manipulating the arches and need for arch supports, but marked pronation, marked inward displacement, and severe spasm of the tendo achillis on manipulation were not shown on either VA examination or outpatient visits.  Therefore, the Board concludes that the evidence approximates the criteria for a 30 percent rating, and no higher, for bilateral pes planus.  

The Board has considered evaluating the pes planus under other codes, to determine if the disability may warrant a higher rating.  However, Code 5276 is the most appropriate code for evaluating pes planus, and use of other criteria for evaluating foot disabilities would present a problem under 38 C.F.R. § 4.14, because the Veteran is already evaluated separately at 10 percent for degenerative joint disease of each foot, and rating the same manifestations under different diagnoses is prohibited.  As discussed in the section above, Codes 5279 and 5284 both contemplate foot pain, which is already evaluated under the service-connected degenerative joint disease.  Further, the maximum rating under Code 5279 is 10 percent for each foot, which would not afford a higher rating.  For a higher rating under Code 5284, the Veteran's entire service-connected bilateral foot disability would need to be considered (in other words, contemplating the ratings of both pes planus and degenerative joint disease together).  In such a scenario, the service-connected foot disabilities would have to be shown as either severe in each foot (30 percent rating in each) or severe in one foot and moderately severe in the other (30 percent rating for one foot and 20 percent rating for the other).  Particularly given the assessment of mild pes planus by the VA examiner, the Board does not find that the disability picture presented by the medical evidence, as described, is approximates such a combination to warrant higher ratings.  Moreover, during this period other foot disabilities were manifest, contributing to his overall foot impairment, and significantly such other disabilities were not established as having any relationship (causal or otherwise) to the service-connected disabilities of pes planus and degenerative joint disease.  These other foot diagnoses included hallux valgus, plantar fasciitis with calcaneal bursitis, and talipes equinus (in addition to generalized arthritis).  The Veteran's complaints of severe and constant foot pain and flare-ups, with numbness and tingling into the toes, have not been shown to be attributed solely to pes planus, and were likely a manifestation (at least in part) to such other nonservice-connected foot disabilities.  

Separate Ratings for Each Foot From September 26, 2011

Effective September 26, 2011, the Veteran's service-connected foot disabilities were re-characterized after service connection was established for various disabilities found to be associated with the service-connected pes planus.  From such date, separate ratings were assigned for each foot:  for the right foot, there was a 30 percent rating for pes planus with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis, under Code 5284, and a 0 percent rating for gastroc equinus under Code 5311; for the left foot, there was there was a 30 percent rating for pes planus with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis, under code 5284, and a 0 percent rating for gastroc equinus under Code 5311.  

The June 2016 RO rating decision, awarding service connection for these other foot disabilities associated with pes planus, assigned September 26, 2011 (the date of a VA examination) as the effective date, as the 2011 examiner then commented that some of these other disabilities were pertinent, or related, to the service-connected flatfeet condition.  Subsequently, after further examination to determine all foot/ankle conditions that may be associated with the pes planus, the November 2014 VA examiner opined on the relationship between the additional foot disabilities and pes planus, thus providing definitive evidence of secondary service connection for these disabilities.  In considering the period beginning September 26, 2011, when such other disabilities were found to be secondary to the pes planus, the Board finds that the preponderance of the evidence is against the assignment of higher ratings for each foot.  

In addition to the 0 percent rating under Code 5311, for impairment of Muscle Group XI (gastroc equinus), each foot has been assigned the maximum rating allowed, or 30 percent, under Code 5284, for foot injuries.  Considering the "amputation rule" of 38 C.F.R. § 4.68 and Code 5167, the highest schedular rating to which the Veteran may be entitled for his right and left foot disabilities is 40 percent for each foot, if the evidence shows that there is loss of use of the foot.  After reviewing the medical evidence and the Veteran's statements, the Board finds that ratings in excess of 30 percent and 0 percent for each foot are not warranted.  That is, the medical and lay evidence does not demonstrate that the Veteran's right and left foot disabilities are productive of functional impairment to the extent that there is actual loss of use, which is defined for VA purposes as having no remaining effective function other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  Stated another way, as the evidence shows that the Veteran has effective function remaining in both feet beyond that which would be equally well served by an amputation with use of a suitable prosthetic device, his currently assigned ratings are proper.

Pertinent medical evidence has been discussed above.  Despite the chronic foot complaints such as pain that interfered with walking, standing, and driving, the evidence does not demonstrate that his limitations are so significant as to equate to loss of use of the feet.  In fact, a VA examiner in November 2014 addressed this matter.  In asking whether the Veteran had any effective function remaining in the feet other than that which would be equally well served by an amputation with prosthesis, the examiner responded with a negative reply.  The examiner acknowledged that pain of the feet resulted in functional loss (and described such loss in terms of what activities the Veteran was not able to do), but also observed that the Veteran's gait was normal, his ankles had full range of motion, and he did not require the use of any assistive devices as a normal mode of locomotion.  In other words, the functioning of the Veteran's feet was not so diminished that amputation with prosthesis would equally serve him.  In conclusion, the evidence shows that the Veteran's right and left foot disabilities are appropriately rated as 30 percent disabling each, from September 26, 2011.  

Relative to all evaluation periods addressed herein above, the Board finds that the preponderance of the evidence is against the claims for higher ratings, and accordingly the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

In making this determination, the Board has considered the Veteran's statements in regard to the severity of his bilateral foot disabilities.  While the Veteran is competent to report his symptoms such as foot pain and swelling, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge),  those have been considered.  He does not explain how the symptoms he experiences meet schedular requirements for higher ratings.  His bare assertions that higher ratings are warranted, without reference to how the disability picture matches up with the schedular criteria are not probative evidence and argument in determining the appropriate ratings to be assigned. The Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a and § 4.73, with respect to determining the severity of his bilateral foot disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2).  Determining the severity of the Veteran's disability must be accomplished by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, the competent medical evidence of record does not support higher ratings than are currently assigned.

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Ratings for bilateral pes planus in excess of 10 percent prior to June 26, 2008 and/or 
in excess of 30 percent from that date to September 26, 2011are denied.  

A rating in excess of 30 percent for pes planus of the right foot with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis, and a compensable rating for right gastroc equinus, from September 26, 2011, are denied.   

A rating in excess of 30 percent for pes planus of the left foot with plantar fasciitis/hyperesthesia, hallux valgus, metatarsalgia, heel spur, and degenerative arthritis, and a compensable rating for left gastroc equinus, from September 26, 2011, are denied.  


REMAND

The remaining issue on appeal is entitlement to a TDIU rating.  The Veteran has argued that a TDIU is warranted from September 2008, when he last worked as a custodian for the U.S. Postal Service.  As asserted in a March 2014 application, he stated that his bilateral foot disability rendered him unemployable on account of his inability to stand for prolonged periods of time.  He stated that he was terminated from his job due to slow performance.  In an October 2016 "affidavit," he indicated that he was not permitted to sit down and rest his feet, and therefore he was slower than the other employees due to his pain.  

In its May 2014 remand, the Board directed in part that the RO obtain an advisory opinion from a VA Vocational Rehabilitation Division counselor, pertaining to the effect of the Veteran's service-connected disabilities on his employability.  The Board also requested that the RO readjudicate the TDIU claim, to include whether referral for consideration of an extraschedular award under 38 C.F.R. § 4.16(b) was indicated.  A VA advisory opinion was obtained in March 2016 (which considered a private vocational assessment dated in February 2014 that was submitted by the Veteran, but did not make any reference to a January 2015 addendum report to the private vocational assessment).  The advisory opinion was unfavorable to the Veteran's claim whereas the private assessment was favorable.  The RO readjudicated the TDIU claim in a July 2016 SOC, continuing its denial of the claim, but the RO did not show in any way that it considered whether referral for consideration of an extraschedular award was warranted for any period considered in the appeal.  The Veteran's attorney specifically requested such referral in statements in December 2015 and April 2016, per the Board's remand instructions.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. §  4.16(a) further provides that for the purpose of a single 60 percent or 40 percent (for combination to 70 percent) rating, disabilities affecting a single body system, e.g., neuropsychiatric, are considered as one disability. 

As a result of the June 2016 rating decision, effective September 26, 2011, the Veteran's service-connected disabilities, which consist solely of his bilateral foot disabilities, have a combined rating of 60 percent (considering a bilateral factor of 5.1); prior to that date, the combined rating is 50 percent (considering a bilateral factor of 4.3).  Thus, from September 26, 2011, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) has been met because the disabilities affect a single body system and are considered one disability, with a single rating of 60 percent.  However, prior to that date, his service-connected disabilities were rated 50 percent, and did not meet the threshold minimum schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a).  When a veteran is unemployable by reason of service-connected disabilities, but who fails to meet the percentage standards set forth in 38 C.F.R. §  4.16(a), the RO should submit the claim to VA's Director of Compensation and Pension for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Given the explicit instructions in the Board remand for the RO to consider whether to refer the case for extraschedular review, the specific requests by the Veteran's attorney for such referral, and the fact that the RO has not considered referral in the first instance, it is the Board's judgment that the case must be remanded for completion of the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  Specifically, the RO should determine whether referral for an extraschedular award under 38 C.F.R. § 4.16(b) is indicated for the period prior to September 26, 2011.  As for the period from September 26, 2011, a determination of whether TDIU is warranted (under 38 C.F.R. § 4.16(a)) is deferred pending the outcome of the matter remanded for the RO's consideration.  

Accordingly, the case is REMANDED for the following action:

The RO should review the record and readjudicate the claim for a TDIU rating, to specifically include whether referral for consideration of an extraschedular award under 38 C.F.R. § 4.16(b) is indicated for the period prior to September 26, 2011.  If such benefit remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


